Citation Nr: 0417577	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-22 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for hypertrophic 
arthritis of the lumbar spine, currently evaluated as 40 
percent disabling. 

2.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative joint disease of the cervical spine.

3.  Entitlement to service connection for a right shoulder 
disorder, to include as secondary to the veteran's service-
connected hypertrophic arthritis of the lumbar spine.

4.  Entitlement to service connection for a left shoulder 
disorder, to include as secondary to the veteran's service-
connected hypertrophic arthritis of the lumbar spine.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has reviewed the testimony from the veteran's 
December 2003 Board hearing and observes that he had made 
multiple references to recent medical treatment, records of 
which are not presently included in the claims file.  The 
veteran described treatment from Alan Levitt at Helen Fult 
Hospital for his shoulder and cervical spine disorders.  
While he did not indicate current treatment from Dr. Levitt 
for his lumbar spine disorder, he did describe a recent 
physical examination; the Board cannot discount the 
possibility that such an examination revealed findings 
pertinent to the lumbar spine disorder.  

Moreover, while the veteran noted that he had not been 
treated at a VA medical facility for "maybe a year or 
more," he also stated that he had recently been seen 
recently at VA facilities at "Jersey Street" and "Lyons" 
for braces for his back and neck.  Given that this appeal has 
been pending for nearly three years, the VA medical 
facilities referenced by the veteran should be contacted so 
as to ensure that all relevant records of medical treatment 
are obtained and added to the claims file.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he clarify the locations of 
the VA facilities from which he has 
received medical treatment during the 
pendency of this appeal.  The veteran 
should also provide full name and address 
information regarding Dr. Levitt in a 
signed release form.

2.  Then, if the requested information is 
received from the veteran, the RO should 
contact the listed VA medical facilities 
and Dr. Levitt and request all records of 
medical treatment of the veteran.  All 
records received by the RO must be added 
to the claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
added to the claims file.

3.  Then, but only if additional medical 
evidence is added to the claims file, the 
RO should issue a Supplemental Statement 
of the Case addressing the issues of 
entitlement to an increased evaluation 
for hypertrophic arthritis of the lumbar 
spine; entitlement to an initial 
evaluation in excess of 20 percent for 
degenerative joint disease of the 
cervical spine; and entitlement to 
service connection for right and left 
shoulder disorders, both to include as 
secondary to the veteran's service-
connected hypertrophic arthritis of the 
lumbar spine.  The veteran should be 
allowed a reasonable period of time in 
which to respond before this case is 
returned to the Board.

By this REMAND, the Board intimates no opinion as to the 
ultimate disposition warranted in this case.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


